
	
		II
		112th CONGRESS
		1st Session
		S. 685
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Lugar (for himself
			 and Mr. Paul) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To repeal the Federal sugar program.
	
	
		1.Short titleThis Act may be cited as the
			 Free Sugar Act of
			 2011.
		2.Sugar
			 programSection 156 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is
			 repealed.
		3.Elimination of
			 sugar price support and production adjustment programs
			(a)In
			 generalNotwithstanding any other provision of law—
				(1)a processor of
			 any of the 2012 or subsequent crops of sugarcane or sugar beets shall not be
			 eligible for a loan under any provision of law with respect to the crop;
			 and
				(2)the Secretary of
			 Agriculture may not make price support available, whether in the form of a
			 loan, payment, purchase, or other operation, for any of the 2012 and subsequent
			 crops of sugar beets and sugarcane by using the funds of the Commodity Credit
			 Corporation or other funds available to the Secretary.
				(b)Termination of
			 marketing quotas and allotments
				(1)In
			 generalPart VII of subtitle
			 B of title III of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et
			 seq.) is repealed.
				(2)Conforming
			 amendmentSection 344(f)(2) of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1344(f)(2)) is amended by striking sugar cane for sugar,
			 sugar beets for sugar,.
				(c)General
			 powers
				(1)Section 32
			 activitiesSection 32 of the Act of August 24, 1935 (7 U.S.C.
			 612c), is amended in the second sentence of the first paragraph—
					(A)in paragraph (1),
			 by inserting (other than sugar beets and sugarcane) after
			 commodities; and
					(B)in paragraph (3),
			 by inserting (other than sugar beets and sugarcane) after
			 commodity.
					(2)Powers of
			 commodity credit corporationSection 5(a) of the Commodity Credit
			 Corporation Charter Act (15 U.S.C. 714c(a)) is amended by inserting ,
			 sugar beets, and sugarcane after tobacco.
				(3)Price support
			 for nonbasic agricultural commoditiesSection 201(a) of the
			 Agricultural Act of 1949 (7 U.S.C. 1446(a)) is amended by striking milk,
			 sugar beets, and sugarcane and inserting , and
			 milk.
				(4)Commodity
			 Credit Corporation storage paymentsSection 167 of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7287) is
			 repealed.
				(5)Suspension and
			 repeal of permanent price support authoritySection 171(a)(1) of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7301(a)(1)) is amended—
					(A)by striking
			 subparagraph (E); and
					(B)by redesignating
			 subparagraphs (F) through (I) as subparagraphs (E) through (H),
			 respectively.
					(6)Storage
			 facility loansSection 1402(c) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7971) is repealed.
				(7)Feedstock
			 flexibility program for bioenergy producersSection 9010 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is
			 repealed.
				(d)Transition
			 provisionsThis section and the amendments made by this section
			 shall not affect the liability of any person under any provision of law as in
			 effect before the application of this section and the amendments made by this
			 section.
			4.Elimination of
			 sugar tariff and over-quota tariff rate
			(a)Elimination of
			 Tariff on Raw Cane SugarChapter 17 of the Harmonized Tariff
			 Schedule of the United States is amended by striking subheadings 1701.11
			 through 1701.11.50 and inserting in numerical sequence the following new
			 subheading, with the article description for such subheading having the same
			 degree of indentation as the article description for subheading 1701.11, as in
			 effect on the day before the date of the enactment of this section:
				
					
						
							
								1701.11.00Cane
						sugarFree39.85¢/kg
								
							
						
					.
			(b)Elimination of
			 tariff on beet sugarChapter 17 of the Harmonized Tariff Schedule
			 of the United States is amended by striking subheadings 1701.12 through
			 1701.12.50 and inserting in numerical sequence the following new subheading,
			 with the article description for such subheading having the same degree of
			 indentation as the article description for subheading 1701.12, as in effect on
			 the day before the date of the enactment of this section:
				
					
						
							
								1701.12.00Beet sugarFree42.05¢/kg 
								
							
						
					.
			(c)Elimination of
			 tariff on certain refined sugarChapter 17 of the Harmonized
			 Tariff Schedule of the United States is amended—
				(1)by striking the
			 superior text immediately preceding subheading 1701.91.05 and by striking
			 subheadings 1701.91.05 through 1701.91.30 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1701.12.05, as in effect on the day before the date of the enactment of this
			 section:
					
						
							
								
									1701.91.02Containing added coloring but not containing added flavoring
						matterFree42.05¢/kg
									
								
							
						;
				(2)by striking
			 subheadings 1701.99 through 1701.99.50 and inserting in numerical sequence the
			 following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1701.99, as in effect on the day before the date of the enactment of this
			 section:
					
						
							
								
									1701.99.00OtherFree42.05¢/kg 
									
								
							
						;
				(3)by striking the
			 superior text immediately preceding subheading 1702.90.05 and by striking
			 subheadings 1702.90.05 through 1702.90.20 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1702.60.22:
					
						
							
								
									1702.90.02Containing soluble non-sugar solids (excluding any foreign
						substances, including but not limited to molasses, that may have been added to
						or developed in the product) equal to 6 percent or less by weight of the total
						soluble solidsFree   42.05¢/kg  
									
								
							
						;
					and(4)by striking the
			 superior text immediately preceding subheading 2106.90.42 and by striking
			 subheadings 2106.90.42 through 2106.90.46 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 2106.90.39:
					
						
							
								
									2106.90.40Syrups derived from cane or beet sugar, containing added
						coloring but not added flavoring matterFree  42.50¢/kg  
									
								
							
						.
				(d)Conforming
			 amendmentChapter 17 of the Harmonized Tariff Schedule of the
			 United States is amended by striking additional U.S. note 5.
			(e)Administration
			 of Tariff-Rate QuotasSection 404(d)(1) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3601(d)(1)) is amended—
				(1)by inserting
			 or at the end of subparagraph (B);
				(2)by striking
			 ; or at the end of subparagraph (C) and inserting a period;
			 and
				(3)by striking
			 subparagraph (D).
				(f)Effective
			 dateThe amendments made by this section apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			5.ApplicationExcept as otherwise provided in this Act,
			 this Act and the amendments made by this Act shall apply beginning with the
			 2012 crop of sugar beets and sugarcane.
		
